EATON VANCE MUNICIPALS TRUST Two International Place Boston, MA 02110 Telephone: (617) 482-8260 Fax: (617) 338-8054 CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and Regulation S-T, Eaton Vance Municipals Trust (the "Registrant") (1933 Act File No. 33-572) certifies (a) that the form of prospectus and statement of additional information used with respect to the following series of the Registrant, do not differ materially from those contained in Post-Effective Amendment No. 120 (Amendment No. 120) to the Registrant's Registration Statement on Form N-1A, and (b) that Amendment No. 120 was filed electronically with the Securities and Exchange Commission (Accession No. 0000940394-09-000940) on November 30, 2009: Eaton Vance Arizona Municipal Income Fund Eaton Vance Colorado Municipal Income Fund Eaton Vance Connecticut Municipal Income Fund Eaton Vance Michigan Municipal Income Fund Eaton Vance Minnesota Municipal Income Fund Eaton Vance New Jersey Municipal Income Fund Eaton Vance Pennsylvania Municipal Income Fund (collectively the Funds) EATON VANCE MUNICIPALS TRUST By: /s/Maureen A .Gemma Maureen A. Gemma, Esq. Secretary Date: December 4, 2009
